1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 WILLIE H. BREWER and
 8 ANNA NITA BREWER,

 9          Plaintiffs-Appellees,

10 v.                                                                           NO. 29,688

11 TADEUSZ NIEMYJSKI,

12          Defendant-Appellant.


13 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
14 John W. Pope, District Judge

15 Steider & Associates, P.C.
16 Timothy D. Steider
17 Albuquerque, NM

18 for Appellees

19 Tadeusz Niemyjski
20 Meadow Lake, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 WECHSLER, Judge.
 1        Defendant Tadeusz Niemyjski appeals the district court’s judgment ordering

 2 him to vacate real property and to pay damages, costs, and attorney fees. On

 3 September 1, 2009, this Court filed a notice of proposed summary disposition

 4 proposing to affirm the district court. Defendant filed a memorandum in opposition

 5 to summary disposition, which we have given due consideration. We affirm the

 6 district court.

 7        Defendant argues that it was error for the district court to allow Plaintiffs Willie

 8 H. and Anna Nita Brewer to sue him as individuals rather than as trustees of the

 9 Brewer Family Trust. Rule 1-017(A) NMRA provides: “Every action shall be

10 prosecuted in the name of the real party in interest; but [a] trustee of an express trust

11 . . . may sue in that person’s own name without joining the party for whose benefit the

12 action is brought.”

13        “Interpretation of both a court rule and a statute are questions of law that we

14 review de novo on appeal.” State v. Romero, 2006-NMCA-126, ¶ 5, 140 N.M. 524,

15 143 P.3d 763, aff’d, 2007-NMSC-030, 141 N.M. 733, 160 P.3d 914. “In interpreting

16 a Supreme Court rule of procedure, we look first to the rule’s plain language.” Gates

17 v. State, Taxation & Revenue Dept., 2008-NMCA-023, ¶ 10, 143 N.M. 446, 176 P.3d

18 1178. “If the rule is unambiguous, we give effect to its language and refrain from

                                               2
1 further interpretation.” In re Michael L., 2002-NMCA- 076, ¶ 9, 132 N.M. 479, 50

2 P.3d 574. “[The rules of civil procedure] shall be construed and administered to

3 secure the just, speedy and inexpensive determination of every action.” Rule 1-

4 001(A) NMRA.

5        We conclude that the language of Rule 1-017(A) is unambiguous, and thus the

6 Brewers, who are trustees of an express trust, could sue in their own names without

7 specifying their capacity as trustees. Accordingly, we affirm the district court.

8        IT IS SO ORDERED.



 9                                              _______________________________
10                                              JAMES J. WECHSLER, Judge
11 WE CONCUR:



12 _______________________________
13 CYNTHIA A. FRY, Chief Judge



14 _______________________________
15 RODERICK T. KENNEDY, Judge




                                            3